United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-545
Issued: October 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2011 appellant filed a timely appeal from a July 22, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her claim for disability
compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was disabled beginning November 18, 2008 causally
related to her October 21, 2005 employment injury.
FACTUAL HISTORY
On October 21, 2005 appellant, then a 58-year-old station clerk, filed a traumatic injury
claim alleging that on that date she injured her neck, shoulder, back, hip and buttocks when she
1

5 U.S.C. § 8101 et seq.

was struck by a forklift in the performance of duty. OWCP accepted the claim for cervical
strain, right shoulder strain, a left shoulder contusion and a right chest wall contusion. Appellant
stopped work on October 25, 2005 and returned to full-time modified employment on
July 2, 2006.2
OWCP accepted that appellant sustained an employment-related recurrence of disability
beginning January 14, 2008. It paid her compensation from January 15 to March 17, 2008.
Appellant returned to full-time work on March 18, 2008 but decreased her work time to six hours
per day beginning March 28, 2008. OWCP paid her compensation for intermittent time lost
from work March 25 through September 16, 2008.
In a disability certificate dated November 12, 2008, Dr. Andrew M. Giovannini, an
attending Board-certified orthopedic surgeon, diagnosed cervical strain, a right rotator cuff tear,
a left shoulder sprain, cervical radiculopathy, bilateral carpal tunnel syndrome, lumbar sprain
with radiculopathy and bilaterally absent Achilles deep tendon reflexes. He found that appellant
was disabled from work until January 30, 2009.
On February 13, 2009 appellant filed a claim for compensation for total disability
beginning November 18, 2008. On January 28, 2009 Dr. Giovannini provided the same
diagnoses and extended her disability until March 30, 2009.
By letter dated February 25, 2009, OWCP informed Dr. Giovannini that his disability
slips were insufficient to establish that appellant was disabled due to her accepted work injury
and requested a comprehensive medical report. It noted that on March 5, 2008 an OWCP
referral physician found that she could work full-time limited duty.3
In a March 4, 2009 response, Dr. Giovannini stated that appellant was “temporarily
totally disabled as a result of not one but three reported injuries incurred while working for the
[employing establishment].” He discussed her history of a 2005 occupational injury to her
lumbar sprain as a result of repetitive work, the injury on October 21, 2005 to her neck, chest,
back and shoulders when she was struck by a forklift and a September 15, 2008 injury causing
multiple contusions when she fell entering the employing establishment. Dr. Giovannini
additionally diagnosed carpal tunnel syndrome. He summarized the results of diagnostic studies
and noted that appellant continued to experience problems with the right shoulder and upper
extremity, neck, low back and knee. Dr. Giovannini provided findings on physical examination.
He advised that she might need arthroscopic surgery on her knee and that a “[t]entative back to
work date had been set at November 17, 2008.”
By decision dated March 11, 2009, OWCP denied appellant’s claim for compensation
beginning November 8, 2008. It found that Dr. Giovannini did not provide sufficient medical
rationale for his opinion or explain why she was unable to work as of November 8, 2008.
2

OWCP also accepted appellant’s September 2005 occupational disease claim for lumbar strain under another
file number.
3

On March 5, 2008 Dr. Joel W. Renbaum, a Board-certified orthopedic surgeon, determined that appellant had
continuing residuals from her October 21, 2005 work injury and her 2005 occupational disease. He advised that she
could work full time with restrictions.

2

On March 25, 2009 Dr. Giovannini found that appellant was disabled beginning
September 19, 2008 and could resume work on March 30, 2009. On March 31, 2009 he
indicated that she tried to work on March 30, 2009 but left after three hours because of pain in
her hands, shoulders and neck. On examination Dr. Giovannini found carpal tunnel syndrome
and right shoulder atrophy, pain, crepitus and weakness. He related that it was difficult for
appellant to work without using her hands and found that she was disabled for three months.
On April 13, 2009 Dr. Giovannini reviewed OWCP’s March 11, 2009 decision. He
discussed appellant’s history of an injury on September 15, 2008 when she fell entering her work
location. Dr. Giovannini noted that she complained of pain in her right shoulder and right hand
and stated:
“Nevertheless, [appellant] continued working with restrictions until
November 18, 2008. At that time the effects of the September 15, 2008 work
injury were considered to be the immediate cause [of her] symptoms and
temporary total disability. However, prior work injuries that all remain
symptomatic (outlined in report dated November 3, 2008) were a contributory
cause as she would, with reasonable medical probability, not have the same
degree of temporary total disability barring those preexisting work injuries that
remained symptomatic. In other words, had [appellant] not sustained prior
injuries at work in the same body parts and from which she had not fully
recovered, the effect of the incident of September 15, 2008 would not have been
nearly as severe and it would have been accompanied by a lesser degree of
disability.”
Dr. Giovannini related that appellant’s current complaints were directly related to her
October 21, 2005 employment injury “in view of the aggravation of complaints that stemmed
[from the October 21, 2005] injury on September 15, 2008.” He further attributed the work
stoppage on March 30, 2009 to her October 21, 2005 work injury. Dr. Giovannini stated, “As
noted above, temporary total disability between November 18, 2008 and March 30, 2009 was
immediately caused by the work injury of September 15, 2008, however, there were major
contributing factors from residual disability produced by the work injuries sustained prior to that
date, especially that of November 21, 2005 because complaints involved the same parts of the
body.”
On April 17, 2009 appellant requested reconsideration. By decision dated June 24, 2009,
OWCP denied modification of its March 11, 2009 decision. It noted that Dr. Giovannini
discussed appellant’s October 21, 2005 and September 15, 2008 employment injuries but did not
provide rationale regarding why she was unable to perform her modified employment beginning
November 18, 2008.
In a disability certificate dated June 29, 2009, Dr. Giovannini advised that appellant was
unable to work until July 31, 2009.4

4

Appellant retired from the employing establishment effective July 31, 2009.

3

On August 1, 2009 appellant requested reconsideration. In a nonmerit decision dated
August 26, 2009, OWCP denied her request for reconsideration as she did not submit evidence
sufficient to warrant reopening her case for further merit review under 5 U.S.C. § 8128.
In a report dated June 22, 2010, Dr. Giovannini described his treatment of appellant due
to her October 21, 2005 work injury and his findings on examination. He related that she
“suffered a spontaneous and marked increase in symptoms of the previous injury dated
October 21, 2005.” Dr. Giovannini reviewed the results of a left shoulder magnetic resonance
imaging scan study dated October 3, 2006, which showed minimal rotator cuff tendinitis and a
March 6, 2006 electromyogram which revealed carpal tunnel syndrome and acute right cervical
radiculopathy. He diagnosed cervical strain, a right rotator cuff tear, left shoulder sprain,
cervical radiculopathy and bilateral carpal tunnel syndrome. Dr. Giovannini related that on
January 14, 2008 appellant complained of increased pain and that he diagnosed carpal tunnel
syndrome on examination and severe cervical spasm. He stated:
“When [appellant] experienced recurrence she was known to have a documented
[c]arpal [t]unnel [s]yndrome and lifting had been restricted to 5 pounds; carrying
to 10 pounds. Repetitive use of the hands and handling, firm grip or fine
manipulation remained in place. [Appellant] also has incurred another work
injury on November 11, 2006, which resulted in a cervical and lumbar disc
hemiation with neurological deficit and both upper and lower extremities. This
also was taking a turn for the worse when reexamined on January 14, 2008. An
update with respect to the November 2006 injury has been submitted and is dated
February 27, 2008.
“There is a direct causal relationship between the industrial injury of the
recurrence of January 14, 2008 and [appellant’s] current complaints.”
On June 22, 2010 appellant requested reconsideration. By decision dated July 22, 2010,
OWCP denied modification of its June 24, 2009 decision. It found that Dr. Giovannini did not
directly address the relevant issue of whether she could work beginning November 8, 2008 in her
modified position. OWCP further noted that appellant did not have an accepted claim for carpal
tunnel syndrome or a known work injury on November 11, 2006.
LEGAL PRECEDENT
The term disability as used in FECA5 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.6 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.7 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
5

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

6

Paul E. Thams, 56 ECAB 503 (2005).

7

Id.

4

employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.8 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employee’s to self-certify their disability and entitlement to
compensation.9
ANALYSIS
OWCP accepted that appellant sustained cervical strain, right shoulder strain and
contusions of the left shoulder and right chest wall due to an October 21, 2005 employment
injury. On October 25, 2005 she stopped work and on July 2, 2006 returned to work in a limitedduty capacity. OWCP accepted that appellant sustained a recurrence of disability beginning
January 14, 2008. Appellant returned to full-time work on March 18, 2008 but reduced her work
schedule to six hours beginning March 28, 2008. OWCP paid her compensation for intermittent
time lost from work March through September 2008.
Appellant stopped work again on November 18, 2008 and filed a claim for wage-loss
compensation beginning that date. In disability certificates dated November 12, 2008 and
January 28, 2009, Dr. Giovannini diagnosed cervical strain, a right rotator cuff tear, left shoulder
sprain, cervical and lumbar radiculopathy and bilateral carpal tunnel syndrome. He found that
appellant was disabled from work. Dr. Giovannini, however, did not address the cause of her
disability. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of diminished probative value on the issue of causal relationship.10
On March 4, 2009 Dr. Giovannini asserted that appellant was disabled due to three work
injuries, a 2005 occupational injury to her lumbar spine, her October 21, 2005 injury and a
September 15, 2008 injury that resulted in multiple contusions. He reviewed the diagnostic
studies and the findings on examination. Dr. Giovannini recommended possible arthroscopic
surgery and indicated that appellant might be able to return to work on November 17, 2008. He
did not explain, however, how her October 21, 2005 employment injury caused or contributed to
her disability from employment beginning November 18, 2008. A physician must provide an
opinion on whether the employment incident described caused or contributed to claimant’s
diagnosed medical condition and support that opinion with medical reasoning to demonstrate that
the conclusion reached is sound, logical and rationale.11
In a March 25, 2009 disability certificate, Dr. Giovannini opined that appellant was
disabled from September 19, 2008 to March 30, 2009. He determined that she had to leave work
on March 31, 2009 due to hand, shoulder and neck pain. On examination Dr. Giovannini found
carpal tunnel syndrome and right shoulder atrophy and pain. He asserted that appellant was
8

Id.

9

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

10

Conrad Hightower, 54 ECAB 796 (2003).

11

John W. Montoya, 54 ECAB 306 (2003).

5

disabled for three months. Dr. Giovannini did not, however, attribute any disability to her
October 21, 2005 employment injury and thus his opinion is of little probative value.
On April 13, 2009 Dr. Giovannini asserted that a September 15, 2008 employment injury
was the “immediate cause” of appellant’s disability beginning November 18, 2008. He found,
however, that all work injuries contributed to her disability as her continued symptoms from the
prior injuries increased the severity of the September 15, 2008 injury. Dr. Giovannini explained
that appellant’s disability from November 18, 2008 to March 30, 2009 was due to a
September 15, 2008 employment injury but that a November 21, 2005 injury was also a major
contributing cause as the “complaints involved the same parts of the body.” He did not,
however, specifically explain how her October 21, 2005 work injury caused or contributed to her
disability from her modified employment other than to note that the same parts of the body were
injured in all employment injuries. The issue of whether a claimant’s disability is related to an
accepted condition is a medical question which must be established by a physician who, on the
basis of a complete and accurate factual and medical history, concludes that the disability is
causally related to employment factors and supports that conclusion with sound medical
reasoning.12 Dr. Giovannini’s conclusion is unsupported by rationale is thus insufficient to meet
appellant’s burden of proof.13
In a report dated June 22, 2010, Dr. Giovannini found that appellant sustained a
spontaneous increase in symptoms due to her October 21, 2005 employment injury. He provided
findings on examination from a January 14, 2008 office visit and diagnosed cervical strain, a
right rotator cuff tear, left shoulder sprain, cervical radiculopathy and bilateral carpal tunnel
syndrome. Dr. Giovannini discussed a November 11, 2006 purported work injury and found that
appellant sustained a recurrence of disability on January 14, 2008 due to her work injury. He did
not address, however, her disability from employment beginning November 18, 2008 or explain
why she was unable to perform her modified employment. Medical conclusions unsupported by
rationale are of diminished probative value.14 Consequently, Dr. Giovannini’s report is of little
probative value.
Appellant may submit new evidence or argument with a written request for
reconsideration within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she was disabled beginning
November 18, 2008 causally related to her October 21, 2005 employment injury.

12

See Sandra D. Pruitt, 57 ECAB 126 (2005).

13

See Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

14

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

6

ORDER
IT IS HEREBY ORDERED THAT the July 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

